Montgomery App. No. 16075. This cause is pending before the court as an appeal and cross-appeal from the Court of Appeals for Montgomery County. Upon consideration of appellees/cross-appellants’ motion for leave to file reply brief in support of cross-appeal,
IT IS ORDERED by the court that the motion for leave to file reply brief in support of cross-appeal be, and hereby is, granted, and the fourth brief pursuant to S.CtJPrac.R. VI(4)(D) shall be filed by the appellees/cross-appellants within three days after the filing of the third brief.